              Case 3:21-cv-00073 Document 1 Filed 03/23/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

JESUS YANEZ,                                         §
                                                     §
      Plaintiff,                                     §
                                                     §
v.
                                                     §     CIVIL ACTION NO.: 3:21-cv-0073
WALGREEN CO.                                         §
    Defendant.                                       §
                                                     §

______________________________________________________________________________

                     DEFENDANT’S NOTICE OF REMOVAL
______________________________________________________________________________

       Defendant Walgreen Co. files this Notice of Removal from state court in accordance with

28 U.S.C. §§ 1332, and 1441, and in support thereof, respectfully shows the following:

                                           I.      INTRODUCTION

       1.          Defendant Walgreen Co. removes this state-law action brought by its former

employee, Plaintiff Jesus Yanez, based upon diversity jurisdiction. See 28 U.S.C. § 1441(a).

Walgreen Co. and Yanez are citizens of different states, and Yanez seeks damages in excess of

the $75,000 threshold required for the exercise of diversity jurisdiction. Walgreen Co. also files

this Notice of Removal within thirty days of service of Plaintiff’s Original Petition as required by

28 U.S.C. § 1446(b).

                                     II.        FACTUAL BACKGROUND

       2.          On February 12, 2021, Plaintiff Jesus Yanez filed a lawsuit styled Jesus Yanez v.

Walgreens Co., in the County Court at Law No. 3, El Paso County, Texas. [See Ex. A, Pl.’s

Orig. Pet.] In his lawsuit, Yanez asserts a single claim for age discrimination under Section

21.051 of the Texas Labor Code and seeks a variety of damages, including general damages,



                                                     1
              Case 3:21-cv-00073 Document 1 Filed 03/23/21 Page 2 of 5




special damages, punitive damages, attorneys’ fees, and expert fees. [Id., at ¶ 22.] Yanez

expressly seeks “monetary relief over $1,000,000.” [Id., at ¶ 18.]

        3.         Yanez served his lawsuit on Defendant Walgreen Co., on February 22, 2021, and

Walgreen Co. filed its Answer in state court on March 12, 2021. [See Ex. B, Walgreen Co.

Citation; Ex. C, Walgreen Co.’s Gen. Denial & Defs.] Walgreen Co. now files this Notice of

Removal within thirty days of receiving service of process of Plaintiff’s Original Petition as

required by 28 U.S.C. § 1446(b). [See Ex. B, Walgreen Co. Citation.]

                                   III.   ARGUMENTS & AUTHORITIES

        4.         Under 28 U.S.C. § 1441, a defendant may remove to federal court “any civil

action brought in a State court of which the district courts of the United States have original

jurisdiction.” In the present case, the Court possesses original jurisdiction based on diversity

because “the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs and is between . . . citizens of different states.” 28 U.S.C. § 1332(a).

        5.         Yanez is a resident of the State of Texas and has resided there at all times material

to this lawsuit.

        6.         Walgreen Co. is incorporated in the State of Illinois and its principal place of

business is in Deerfield, IL.

        7.         It is facially apparent from Yanez’s Original Petition that the amount in

controversy exceeds $75,000. Yanez seeks a variety of damages, including general damages,

special damages, punitive damages, attorneys’ fees, and expert fees. [See Ex. A, Pl.’s Amend.

Compl. at ¶ 22.] Indeed, Yanez expressly seeks “monetary relief over $1,000,000.” [Id. at ¶ 18.]

        4.         Venue is proper in the Western District of Texas, El Paso Division, under

28 U.S.C. §1446(a). The removed action is pending in Western District of Texas, El Paso




                                                     2
              Case 3:21-cv-00073 Document 1 Filed 03/23/21 Page 3 of 5




Division, and a substantial part of the events giving rise to Yanez’s state law claim allegedly

occurred there. [See generally Ex. A, Pl.’s Orig. Pet.]

        5.      Pursuant to 28 U.S.C. § 1446(a), Walgreen Co. attaches to this Notice of Removal

true and correct copies of Yanez’s Original Petition (Ex. A), the Citation issued to Walgreen Co.

(Ex. B), Walgreen Co.’s General Denial and Defenses (Ex. C), true and correct copies of the

state court’s Docket Sheet (Ex. D), and the State Court Notice of Removal (Ex. E), which

constitute all process, pleadings, and orders served to date or that will be served to date.

        6.      Pursuant to 28 U.S.C. § 1446(d), promptly after this Notice is filed with this

Court, Walgreen Co. will serve written notice of its filing on Plaintiff. Pursuant to 28 U.S.C. §

1446(d), a true and correct copy of this Notice also will be filed with the clerk of the County

Court at Law No. 3 of El Paso County, Texas.

                                    IV.   CONCLUSION & PRAYER

        For the foregoing reasons, Defendant Walgreen Co. asks the United States Court for the

Western District of Texas, El Paso Division, to assume jurisdiction over this action, as a whole,

based upon diversity jurisdiction and supplemental jurisdiction. Walgreen Co. additionally prays

for all other relief to which it may be entitled.




                                                    3
Case 3:21-cv-00073 Document 1 Filed 03/23/21 Page 4 of 5




                           Respectfully submitted,

                           _/s/ Shannon B. Schmoyer____________
                            Shannon B. Schmoyer
                            State Bar No. 17780250
                            Christine E. Reinhard
                            State Bar No. 24013389
                            Richard L. Clifton
                            State Bar No. 24103565
                            SCHMOYER REINHARD LLP
                            8000 IH 10 West, Suite 1600
                            San Antonio, Texas 78230
                            Phone: (210) 447-8033
                            Fax: (210) 447-8036
                            sschmoyer@sr-llp.com
                            creinhard@sr-llp.com
                            rclifton@sr-llp.com

                           ATTORNEYS FOR DEFENDANT
                           WALGREEN CO.




                           4
             Case 3:21-cv-00073 Document 1 Filed 03/23/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served via Court’s E-Filing
system to:

                                            Brett Duke
                                   Law Office of Brett Duke, P.C.
                                   6350 Escondido Dr., Ste. A-14
                                       El Paso, Texas 79912
                                    Telephone: (915) 875-0003
                                     Facsimile: (915) 875-0004
                                     brettduke@brettduke.com

                                      Daniela Labinoti
                              Law Firm of Daniela Labinoti, P.C.
                                         707 Myrtle
                                    El Paso, Texas 79901
                                 Telephone: (915) 581-4600
                                 Facsimile: (915) 581-4605
                                  daniela@labinotilaw.com

                              ATTORNEYS FOR PLAINTIFF

on this 23rd day of March, 2021.

                                                     /s/ Shannon B. Schmoyer
                                                     Shannon B. Schmoyer




                                                 5
